

117 HRES 30 IH: Supporting the United Nations Sustainable Development Goals.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 30IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Lee of California (for herself, Mr. Smith of Washington, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the United Nations Sustainable Development Goals.Whereas 193 nations adopted the 2030 Agenda for Sustainable Development at the 2015 United Nations General Assembly;Whereas, on January 1, 2016, the Sustainable Development Goals of the 2030 Agenda for Sustainable Development officially came into force;Whereas the 2030 Agenda for Sustainable Development includes 17 Sustainable Development Goals and 169 targets to address extreme poverty, protect the planet, and ensure that all people have access to peace and prosperity by 2030;Whereas the 2030 Agenda for Sustainable Development recognizes that ending extreme poverty must go hand-in-hand with strategies to improve health and access to education, reduce inequality, and spur economic growth;Whereas the Sustainable Development Goals include—(1)no poverty;(2)zero hunger;(3)good health and well-being;(4)quality education;(5)gender equality;(6)clean water and sanitation;(7)affordable and clean energy;(8)decent work and economic growth;(9)industry, innovation, and infrastructure;(10)reduced inequalities;(11)sustainable cities and communities;(12)responsible consumption and production;(13)climate action;(14)life below water;(15)life on land;(16)peace, justice, and strong institutions; and(17)partnerships for the goals;Whereas the Sustainable Development Goals were negotiated and agreed to by all 193 members of the United Nations and the United States played a strong role in crafting an outcome that reflected many longstanding bipartisan foreign policy and development priorities that Republican and Democratic administrations and Congress have championed;Whereas the Sustainable Development Goals reflect the priorities and input of people from member states around the world, including the United States where 70,000 Americans added their voice to the negotiations through an official United States country consultation and input directly with the United Nations; Whereas the United States prioritized two areas throughout the negotiations, governance, peace, and security (Goal 16) and gender equality (Goal 5);Whereas the Sustainable Development Goals align with many United States priorities, including ending human trafficking, increasing access to jobs in collaboration with the private sector, gender equality, and good governance;Whereas these Sustainable Development Goals will attempt to complete what the Millennium Development Goals did not achieve;Whereas the Millennium Development Goals focused on ending extreme hunger and poverty, achieving universal primary education, promoting gender equality and women empowerment, reducing child mortality, improving mental health, combating HIV/AIDS and other diseases, ensuring environmental sustainability, and developing a global partnership for development;Whereas, according to the Millennium Development Goals 2015 report, the global mobilization behind the goals resulted in the most successful antipoverty movement in history;Whereas in the United States and around the world, racial injustice continues to plague communities;Whereas the United Nations and the 2030 Agenda for Sustainable Development should continue to include a commitment to racial justice, equity, and the elimination of global racism and the dismantling of structural racism;Whereas the number of people living in extreme poverty declined by 56 percent between 1990 to 2015, with most progress occurring since 2000 when the Millennium Development Goals were launched;Whereas over 6,200,000 malaria deaths were averted between 2000 and 2015, and the primary school enrollment rate in developing countries reached 91 percent by 2015 from 83 percent in 2000;Whereas much progress was made, but many challenges and opportunities for development remain, particularly for women and girls where targets related to maternal mortality and universal access to reproductive health were not met and cross-cutting issues which were not addressed by the Millennium Development Goals;Whereas COVID–19 is reversing decades of progress on poverty, health care, and education with global gross domestic product expected to contract by the largest amount since the Great Depression;Whereas an estimated 88,000,000 to 115,000,000 people were pushed into extreme poverty in 2020, the first rise in global poverty since 1998, and lost incomes, limited social protection, and rising prices mean even those who were previously secure could find themselves at risk of poverty and hunger;Whereas women and girls are among those bearing the heaviest brunt of the pandemic’s effects and they still face violence and gender-based discrimination that limit their economic opportunities;Whereas the poverty burden remains overwhelmingly concentrated in some parts of the world, including sub-Saharan Africa and South Asia;Whereas the 2030 Agenda for Sustainable Development introduces new focus areas that are key to ending extreme poverty, including accountable government institutions, which came out of the understanding that structural inequalities in societies keep people in poverty;Whereas the Sustainable Development Goals call for global action and coordination to achieve a dignified life for all people, peace, prosperity, a sustainable planet, and strong global partnership;Whereas gender equality is the fifth Sustainable Development Goal which builds on the successes of the third Millennium Development Goal, promoting gender equality and empowering women;Whereas, from 2000 to 2015, about two-thirds of countries in the developing world achieved gender parity in primary education, but disparities persist at the secondary and tertiary levels;Whereas the average proportion of women in parliaments nearly doubled between 1995 and 2015, yet gender parity in government remains a distant goal;Whereas one of the key targets of gender equality as part of the 2030 Agenda for Sustainable Development is to eliminate all forms of violence against all women and girls in the public and private spheres, including trafficking, sexual, and other types of exploitation;Whereas child marriage is a fundamental violation of human rights with impacts across development and the goal of eliminating all harmful practices such as child, early, and forced marriage by 2030 would keep up to 150,000,000 girls from being married off before their 18th birthday and help achieve at least 8 of the Sustainable Development Goals, including no poverty, quality education, decent work and economic growth, reduced inequalities, and peace, justice and strong institutions;Whereas one of the targets of the 2030 Agenda on Sustainable Development is to ensure reforms are taking place in all countries to give women equal rights to economic resources, property, financial services, inheritance, and natural resources by promoting birth registration in areas where girls are systematically undercounted, which will ensure that girls can enjoy other rights such as education and health;Whereas the 2030 Agenda for Sustainable Development calls for countries to collaborate to achieve universal peace and justice, because countries that lack the rule of law often fail to meet the most basic needs of their populations, and peace, justice, and accountable institutions make it possible for countries to develop;Whereas all people have a right to peace, and all forms of violence violate human rights, hinder people’s well-being, and significantly limit development and progress of countries;Whereas Goal 16 is key to ensuring that progress and prosperity are widely shared, and that those most in need can claim and exercise their rights as global citizens;Whereas data show that homicide is more prevalent in countries with high income inequality, which are majorly developing countries;Whereas many victims of exploitation and trafficking are people from vulnerable populations, and some of the poorest regions in the world, which suggests that least developed areas are the most prone to violence;Whereas supporting the Sustainable Development Goals will significantly reduce violence in developing countries so peaceful and empowered populations can then begin to create and reinforce just, inclusive, and accountable institutions;Whereas sustained United States leadership in supporting the Sustainable Development Goals will ensure that we can leverage our resources and expertise with the private sector, governments, faith-based organizations, and nonprofits to build a better and safer world for generations to come;Whereas the expanded Sustainable Development Goals represent a new understanding of what effective sustainable development looks like;Whereas countries will be better positioned to recover from the human and economic devastation caused by COVID–19 by accelerating efforts to achieve the Sustainable Development Goals and if coronavirus responses are ad hoc, underfunded, and without a view to long-term goals, decades of progress toward sustainable development stand to be reversed;Whereas the Sustainable Development Goals now include key economic drivers of poverty alleviation and go beyond foreign assistance to focus on trade and investment from the private sector to better account for their important contributions in development, health, and economic and social opportunity; andWhereas support for the Sustainable Development Goals will continue to be counted through direct multilateral development assistance, domestic spending, grants, subsidies, loans, public-private partnerships, and other financial instruments such as guarantees and direct investment instruments: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that—(A)the Sustainable Development Goals of the 2030 Agenda for Sustainable Development is a critical international blueprint to end poverty, protect the planet, and ensure that all people can live in peace and prosperity by 2030; and(B)the United States, which adopted the Sustainable Development Goals, should recommit to implementing its commitments under the Sustainable Development Goals; and(2)the House of Representatives—(A)reaffirms its support for multilateral organizations such as the United Nations and its role in advancing the 2030 Agenda for Sustainable Development; and(B)reaffirms its support for meeting key goals of the 2030 Agenda for Sustainable Development, including gender equality, ending extreme hunger and poverty, and improving public health.